Citation Nr: 0305018	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  01-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
adenocystic lesion of the right submandibular gland?

(The merits of the veteran's reopened claim of entitlement to 
service connection for an adenocystic lesion of the right 
submandibular gland will be addressed by the Board in a 
decision to be entered at a later time.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, West Virginia, denying the veteran's 
claim to reopen the issue of entitlement to service 
connection for an adenocystic lesion of the right 
submandibular gland.  

Based on the conclusion that new and material evidence has 
been presented to reopen the previously denied claim, it is 
noted that, prior to addressing the merits of the reopened 
claim, the Board is undertaking additional further 
development, pursuant to authority codified at 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. § 
20.903 (2002).  After issuing the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  By its rating decisions, dated in November 1980, June 
1992, and May 1994, the RO denied entitlement to service 
connection for an adenocystic lesion of the right 
submandibular gland on the basis that the lesion had pre-
existed the veteran's period of active duty and had not been 
aggravated thereby.  Notice of the May 1994 was furnished to 
the veteran in same month and he did not thereafter enter a 
timely appeal of the May 1994 denial.

2.  Received by the RO in February 2000 was the veteran's 
claim to reopen the issue of entitlement to service 
connection for an adenocystic lesion of the right 
submandibular gland.

3.  In connection with the claim to reopen competent medical 
evidence has been presented that an adenocystic lesion of the 
right submandibular gland was not present at the time of the 
veteran's August 1976 enlistment medical examination, and 
that the lesion was initially documented during the ensuing 
period of active duty, for which appropriate therapy was 
received in service.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim.  38 U.S.C.A. 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
redefined and expanded the obligations of VA with respect to 
the duty to assist, and notify a claimant.  These changes are 
applicable to this claim.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA.  Notably, changes to 38 C.F.R. 
§ 3.156 were made effective prospectively for claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001.  As the claim to reopen at issue in this matter was 
filed in February 2000, the changes codified at 38 C.F.R. 
§ 3.156 (2002), are inapplicable to the instant matter.

Under the applicable changes, VA has a duty to advise the 
veteran of the requirements of his claim, to notify him of 
any information and evidence needed to substantiate and 
complete such claim, and to assist him in obtaining that 
evidence.  A review of the claims folder indicates that the 
veteran was advised specifically of the changes brought about 
by the VCAA in the RO's supplemental statement of the case, 
dated in June 2001.  In addition, the record reflects that 
the RO has advised the veteran of the evidence needed to 
complete and substantiate his claim to reopen.  He also has 
been invited to submit evidence or argument in support of his 
claim.  

Neither the veteran, nor his representative, points to any 
other potentially relevant evidence not already on file that 
might have a bearing on the outcome of this appeal at this 
stage.  That notwithstanding, the Board recognizes the duty 
to notify the veteran of the evidence which VA will obtain 
and the evidence which he must obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, however, 
there is no indication whatsoever that there is any pertinent 
evidence to obtain, and further development is unnecessary in 
light of the favorable determination to reopen the claim.  In 
view of the foregoing, no possibility of prejudice to the 
veteran is evident.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Newness and Materiality of the Evidence Presented

Initial consideration of the claim of entitlement to service 
connection for an adenocystic lesion of the right 
submandibular gland was accorded by the RO in its rating 
decision of November 1980, when it was determined that the 
disorder in question had pre-existed the veteran's entrance 
onto active duty and had not been aggravated by service.  
Notice of the denial was provided to the veteran in written 
correspondence, dated in November 1980.  No appeal was taken 
from that adverse determination, thus rendering it final.  
38 U.S.C.A. § 7105.  

Further attempts to reopen such claim are shown in 1992 and 
1994.  By its rating decision of June 1992, the RO denied the 
veteran's claim to reopen on the basis that new and material 
evidence had not been presented.  Notice of the denial was 
furnished to the veteran in June 1992, following which no 
timely appeal was entered.  The most recent denial that has 
become final was entered by the RO in May 1994, with notice 
being provided to the veteran in the same month as to the 
denial.  Again, no appeal was timely filed and the May 1994 
action became final.  38 U.S.C.A. § 7105.

The question now before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted during active duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Where a veteran served 90 days of more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as a malignant 
tumor, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Evidence on file at the time of entry of the RO's most recent 
final decision in May 1994, denying entitlement to service 
connection for an adenocystic lesion of the right 
submandibular gland, consisted, in pertinent part, of service 
medical records, in addition to reports of VA 
hospitalizations of the veteran for unrelated disorders 
during 1980 and 1993.  

The enlistment medical examination in August 1976 noted that 
the veteran's neck, throat, and skin were normal.  There was 
a notation of a non-tender nodule about the size of an almond 
that was indicative of cervical adenopathy.  It was noted to 
have been present for more than five years; the examining 
physician found that it was not considered to be 
disqualifying.  

In October 1976, the veteran was referred for surgical 
evaluation due to the noted presence of tumor masses of the 
right submandibular gland and right cheek.  Examination in 
January 1977, following reported trauma to the area with a 
baseball, disclosed two cysts on the right side of the neck.  
Surgery followed in February 1977 for removal of the cysts, 
with pathologic studies showing that the tumor of the right 
submaxillary gland was an adenocystic carcinoma.  Radiation 
therapy followed.

A January 1979 physical evaluation board report concluded 
that the lesion existed prior to enlistment, and that it was 
not aggravated inservice.

The evidence submitted since entry of the May 1994 rating 
decision includes, in pertinent part, a statement, dated in 
April 2000, from J. LeFebvre, M.D., and the veteran's written 
declaration, received by the RO in May 2000.

In her April 2000 statement, Dr. LeFebvre noted that she had 
been treating the veteran since July 1998.  She stated that 
she had reviewed the veteran's August 1976 enlistment medical 
examination report and had found no medical history of any 
medical problem was identified.  She determined that his 
physical examination at that time was unremarkable.  She then 
noted that a right submandibular adenocystic carcinoma was 
initially diagnosed during the veteran's period of active 
duty, and that it had not previously been identified by the 
appellant or any medical professional as a cancer.  Dr. 
LeFebvre reported that she had consulted with her colleagues 
who work in the field of oncology and they reportedly shared 
her view.  

With respect to the May 2000 declaration the veteran reported 
that, although there was a lesion on his throat at the time 
of his entry onto active duty in August of 1976, such lesion 
had always remained the same size prior to service.  Only 
after entering service and utilizing a flack jacket on an 
almost daily basis, with resulting pressure on the tumor, was 
enlargement of the lesion noted .

In its review of the veteran's claim to reopen, the Board 
finds that the report provided by Dr. LeFebvre is both new 
and material, and such report, alone, provides a basis for 
reopening of the previously denied claim.

The evidence submitted since entry of the RO's denial in May 
1994 must be presumed as true, solely for purposes of 
determining whether new and material evidence has been 
presented.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As the credibility of that evidence is presumed at 
this stage, the veteran is free to allege a different basis 
of entitlement or theory on which to advance his claim to 
reopen.  Here, while it is apparent that veteran continues to 
allege that his pre-existing adenocystic carcinoma of the 
submandibular was aggravated by service, he also advances an 
alternative argument that such disorder did not pre-exist 
service.  Moreover, he presents medical evidence in the form 
of Dr. LeFebvre's report in support of his alternate theory 
of entitlement.

As for the competency of Dr. LeFebvre's medical opinions, as 
the veteran's treating physician she possesses the requisite 
medical training and background, as well as having had the 
opportunity to evaluate the veteran over a multi-year period, 
so as to offer an opinion as to his medical status, inclusive 
of the nature and etiology of his adenocystic carcinoma.  She 
likewise indicates that she reviewed the veteran's enlistment 
medical examination in August 1976 and other service medical 
records.  In all, no basis with which to challenge the 
competency of the opinions of Dr. LeFebvre is indicated.  
Whether Dr. LeFebvre agrees or disagrees with the findings of 
inservice physicians is no consequence at this juncture; the 
probative value of her opinion is a mater for consideration, 
but only after the reopening of the claim and the merits of 
the reopened claim are addressed.  

Dr. LeFebvre's opinions of April 2000 are presumed true and 
credible for purposes of determining its newness and 
materiality in the context of this claim to reopen.  That 
being the case, it follows that such evidence bears directly 
and substantially upon the specific matter under 
consideration, that it is not duplicative of prior evidence 
or cumulative of previously submitted materials, and that, it 
is by itself or in combination with the evidence previously 
submitted, so significant that it must be considered in order 
to decide fairly the merits of the claim to reopen for 
service connection for an adenocystic lesion of the right 
submandibular gland.  Thus, such evidence is found to 
constitute new and material evidence under 38 C.F.R. 
3.156(a), and to that extent, the previously denied claim is 
reopened.

ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for an adenocystic 
lesion of the right submandibular gland. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

